Citation Nr: 0419520	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by burning in the soles of the feet, radiating 
dull pain in front of the legs below the knees, and 
peripheral neuropathy of the lower extremeties.

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the cervical spine with C5-7 nerve root 
irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1964, and from October 1972 to September 1993.  This appeal 
arises from May 2002 and March 2003 rating decisions of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
regional office (RO).  

In January 2004, the veteran provided testimony before the 
undersigned at a hearing in Phoenix, Arizona.  A transcript 
of the hearing has been associated with the claims folder.  
During that hearing, the veteran withdrew his appeal for an 
increased evaluation for residuals of fracture of fifth toe, 
left foot.  Accordingly, that issue will not be addressed 
further in this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The preponderance of the evidence weighs against a 
finding that a disability characterized by burning in the 
soles of the feet, radiating dull pain in front of the legs 
below the knees, and peripheral neuropathy of the lower 
extremities, had its onset during service or that it is due 
to the veteran's service- connected bilateral knee or left 
fifth toe disabilities.

3.  The veteran's service connected degenerative joint 
disease of the cervical spine with C5-7 nerve root irritation 
is manifested by complaints of pain and slight limitation of 
motion; mild intervertebral disc syndrome has not been shown.  
Since September 23, 2002, no incapacitating episodes of at 
least a week's duration due to intervertebral disc syndrome 
have been shown; since September 26, 2003, the following have 
not been shown:  limitation of forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, localized tenderness or 
abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  A disability characterized by burning in the soles of the 
feet, radiating dull pain in front of the legs below the 
knees, and peripheral neuropathy of the lower extremities, 
was not incurred in service, and is not proximately due to or 
the result of the service-connected bilateral knee or left 
fifth toe disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for a 10 percent evaluation, and no higher, 
for degenerative joint disease of the cervical spine with C5-
7 nerve root irritation, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Codes 5003, 5290, 5293 (2002); 
68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be codified 
as amended at 38 C.F.R. §§ 4.71a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Court of Appeals for Veterans Claims (Court) recently 
discussed the timing and content requirements of a VCAA 
notice, as required by 38 U.S.C. § 5103(a).  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I).  The 
Secretary subsequently filed a motion for reconsideration of 
this decision.  On June 24, 2004, the Court granted the 
Secretary's motion for reconsideration, withdrew its opinion 
in Pelegrini I and issued a subsequent opinion.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).  The Court held the following:

(1) that the revised notice requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003), VA's regulations 
implementing amended section 5103(a), 
apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's 
enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was 
issued before that date and (2) that the 
status and regulation provide that, 
before an initial unfavorable AOJ 
decision is issued on a claim, a service-
connection claimant must be given notice 
in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
II, No. 01-944, slip. op. at 2-3.   

In this case, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudications denying the claims, 
and thus, the timing of the notice does not comply with the 
express requirements of Pelegrini II.  Notwithstanding, the 
Court stated in Pelegrini II that "we do not hold that this 
case, or any similarly situated case in which pre-AOJ 
adjudication notice was not provided, must be returned to the 
AOJ for the adjudication to start all over again as though no 
AOJ action had ever occurred, i.e. there is no nullification 
or voiding requirement either explicit or implicit in this 
opinion."  Id. at 10.  Notwithstanding, the Court indicated 
that the appellant has a right to VCAA content-complying 
notice and subsequent VA process.  Id. at 10-11.  As 
discussed below, the Board finds that the veteran received 
appropriate notice and subsequent process.

The veteran was notified in the January 2003 and September 
2003 statements of the case (SOCs) of the criteria for an 
increased evaluation for his service connected degenerative 
joint disease of the cervical spine and for service 
connection.  The veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
In a May 2003 letter, the RO informed the veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claims for service connection 
and an increased evaluation, and informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini I regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

As noted above, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudications denying the claims, 
and thus, the timing of the notice does not comply with the 
express requirements of Pelegrini.  While the Court did not 
address whether, and if so, how, the Secretary can properly 
cure a timing defect, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini II, 
to decide the appeal would not be prejudicial to the veteran.  
Additionally, during his hearing before the undersigned, the 
veteran expressly waived any error on the part of VA in 
notifying him of the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in February 2002, 
February 2003, and August 2003.  VA records have been 
obtained.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service Connection Claim

The veteran contends that he has a disability characterized 
by burning in the soles of the feet, radiating dull pain in 
front of the legs below the knees, and peripheral neuropathy 
of the lower extremities, which he believes was either 
incurred in service or is a result of his service connected 
bilateral knee and/or left fifth toe disabilities.  Among the 
veteran's service connected disabilities are:  
chondromalacia, degenerative joint disease, right knee; 
degenerative joint disease of the left knee; and fracture, 
fifth toe, left foot.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  Service connection may 
also be established when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The service medical records are negative for peripheral 
neuropathy or complaints of front of leg pain or burning in 
the soles of the feet.  The service separation examination in 
June 1993 noted normal lower extremities and neurologic 
examinations.  

A VA general medical examination in January 1994 did not 
include any complaints of peripheral neuropathy or front of 
leg pain or burning in the soles of the feet.

VA podiatry clinic notes dated in October 2001 and December 
2001, reflect complaints by the veteran of bilateral heel 
pain and left second hammertoe.  The impression was plantar 
fasciitis and hammertoe.  In February 2002, he underwent 
arthroplasty of the second digit of the left foot for 
treatment of the hammertoe deformity.

A VA neurological examination was conducted in February 2003.  
The veteran reported that for the past 10 years he has had 
difficulty with burning paresthesia involving the soles of 
both feet.  He also noted right greater than left knee 
degenerative joint disease and a sharp aching pain just 
distal to his right knee.  He had no history of diabetes 
mellitus.  On examination, normal muscle bulk and tone were 
present.  Deep tendon reflexes were 1+ and symmetric.  
Sensation was decreased bilaterally in a sock distribution to 
temperature and pinprick.  Proprioception was decreased 
bilaterally in the lower extremities.  Gait was normal.  The 
impression was peripheral neuropathy and mild lumbar 
radiculopathy, and this was confirmed by electromyography 
(EMG) testing.  Regarding the veteran's left fifth toe 
fracture, the examiner stated that the neuropathy may have 
caused the fracture, however the fracture could not have 
caused the neuropathy.

A VA neurological examination was conducted in August 2003.  
The veteran reported symptoms of burning paresthesias 
involving the soles of his feet and palms of his hands, lower 
extremities greater than upper, for about the last 11 years.  
He stated that he had recently broken both little toes due to 
difficulty detecting where his feet are in space.  Motor 
examination was normal.  Muscle bulk and tone were present.  
Deep tendon reflexes were 1+ to 2 and symmetrical.  Sensation 
was decreased bilaterally in a stocking glove distribution to 
light touch, temperature, pinprick, vibration and 
proprioception to the level of the elbows and knees.  Gait 
was normal based.  He was able to toe walk and heel walk, but 
was unsteady with tandem walking.  The assessment was 
peripheral neuropathy, moderately severe.  The examiner 
stated that this was not likely to have been caused by 
osteoarthritis.

In reviewing the record, there is no contemporaneous evidence 
of disability characterized by burning in the soles of the 
feet, radiating dull pain in front of the legs below the 
knees, and peripheral neuropathy of the lower extremities, 
during service.  The statements by the veteran during the 
2003 examinations that he has had complaints of peripheral 
neuropathy for 10 or 11 years are not supported by objective 
contemporaneous records.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).   Thus, 
the statements are not probative as to onset of the veteran's 
peripheral neuropathy.  The veteran's peripheral neuropathy 
and other complaints have not been medically associated with 
any incident of service.  The Board also notes that the 
veteran has a diagnosis of plantar fasciitis, made in 2001, 
that has not been medically associated with his period of 
service.  Accordingly, there is no basis for direct service 
connection for disability characterized by burning in the 
soles of the feet, radiating dull pain in front of the legs 
below the knees, and peripheral neuropathy of the lower 
extremities.  38 C.F.R. § 3.303 (2003).

While the veteran has lumbar radiculopathy associated with 
his service connected degenerative disc disease of the 
lumbosacral spine, and which may account for some of his 
lower extremity complaints (and for which he may request an 
increased evaluation of this service connected disability), 
his service connected left fifth toe fracture and knee 
arthritis have specifically been medically discounted as 
causes for his peripheral neuropathy.  Thus, there is no 
basis for an award of secondary service connection in this 
case.  38 C.F.R. § 3.310 (2003).  

The veteran has claimed that he has disability characterized 
by burning in the soles of the feet, radiating dull pain in 
front of the legs below the knees, and peripheral neuropathy 
of the lower extremities which may be related to service, and 
alternatively that his complaints are secondary to his 
service connected left fifth toe and/or bilateral knee 
disabilities.  While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's disability characterized by burning in the soles of 
the feet, radiating dull pain in front of the legs below the 
knees, and peripheral neuropathy of the lower extremities is 
not related either to service or to the service-connected 
left fifth toe and/or bilateral knee disabilities, and that 
service connection on either a direct basis or a secondary 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, 
supra.
Cervical Spine Evaluation

The veteran's service medical records showed findings of 
nerve root irritation and degenerative joint disease of the 
cervical spine.  Service connection for degenerative 
arthritis of the cervical spine with C5-7 nerve root 
irritation was granted in July 1994, and a noncompensable 
evaluation was assigned from October 1993.  That evaluation 
has been continued in subsequent rating actions.  The veteran 
contends that he is entitled to a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  In every 
instance where the requirements for a compensable evaluation 
are not met, a noncompensable evaluation will be assigned.  
38 C.F.R Part 4, § 4.31 (2003).  Musculoskeletal disorders 
are rated with consideration of the resulting functional 
impairment.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Prior to a recent regulatory change, the veteran's cervical 
spine disability had been rated under Code 5290.  Under the 
old schedule Code 5290 pertained to limitation of motion of 
the cervical spine: severe limitation of motion warranted a 
30 percent evaluation; a 20 percent evaluation contemplated a 
moderate limitation of motion; and a 10 percent evaluation 
required slight limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5290 (2002).

Under the prior Code 5293 pertaining to intervertebral disc 
syndrome, a 60 percent disability evaluation was the maximum 
available, and was warranted for a pronounced condition; A 40 
percent disability evaluation was warranted for a severe 
condition; consisting of recurring attacks with intermittent 
relief; a 20 percent rating was assigned for a moderate 
condition, with recurring attacks; a 10 percent evaluation 
was assigned for a mild condition; and a noncompensable 
evaluation was assigned where postoperative intervertebral 
disc syndrome was cured.  38 C.F.R. § 4.73, Diagnostic Code 
5293 (2002).  

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 40 percent evaluation for unfavorable 
ankylosis of the entire cervical spine; a 30 percent 
evaluation for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 20 percent evaluation is appropriate 
where there is forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 10 percent evaluation requires a showing of forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, the combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

The provisions of Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective from 
September 23, 2002, and then that code section was changed to 
Code 5243 as of September 26, 2003.  The new regulation 
directs that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine noted above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months; and 
a 40 percent evaluation for disability with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  A 20 percent 
evaluation is appropriate for disability with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 10 percent 
evaluation is appropriate for disability with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  68 Fed. Reg. 
51,454, et seq. (Aug. 27, 2003) (to be codified as amended at 
38 C.F.R. §§ 4.71a).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria for intervertebral disc 
syndrome are not applicable prior to September 23, 2002, and 
the revised criteria for limitation of spine motion are not 
applicable prior to September 26, 2003, the effective dates 
of the revisions.  In this case, no version is more favorable 
to the veteran and application of any version would result in 
the same assigned rating.  The Board will consider the 
veteran's disability under all versions.  In view of the 
above, the Board finds no prejudice to the veteran in the 
Board's consideration of his claim for an increased 
evaluation under the new criteria notwithstanding the lack of 
consideration of those criteria by the RO.  See Bernard, 
supra.

A computed tomography (CT) scan of the veteran's cervical 
spine was conducted in March 1998.  This showed no definite 
evidence of posterior disc herniation, significant spinal 
canal stenosis, or significant neural foraminal encroachment 
between mid C4 and lower C7.  There appeared to be some 
chronic anterior disc herniation with associated osteophyte 
formation at C4-5.  The impression was no evidence of 
posterior disc herniation or nerve root impingement between 
C4 and C7.

A VA examination was conducted in February 2002.  The veteran 
reported "popping and cracking in his neck."  He had missed 
two or three days per year of work due to neck pain, and had 
trouble sleeping two or three times per month for the same 
reason.  On examination, the veteran was able to flex his 
neck forward to his chest greater than 45 degrees and extend 
back at least 30 degrees.  He was able to side bend 40 
degrees either side and rotate his neck 70 degrees.  The neck 
was nontender to palpation, and there was no significant 
muscle tension associated.  There was some bilateral 
trapezius tension, left greater than right.  The impression 
was:  minimal degenerative joint disease of the neck; recent 
CT scan was unimpressive for any evidence of radicular 
problems.  

The medical findings do not support a compensable evaluation 
under the old criteria pertaining to limitation of cervical 
spine motion; there is no evidence of slight limitation of 
motion.  The recent examination did not show significant 
neurologic findings.  Thus, the mild intervertebral disc 
syndrome necessary for a compensable evaluation under the old 
criteria have also not been met.  38 C.F.R. Part 4, 
Diagnostic Codes 5290, 5293 (2002).  

Similarly, considering the veteran's cervical disability 
under the general criteria that became effective September 
26, 2003, a compensable evaluation is not appropriate  since 
the evidence does not demonstrate forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness.  68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(to be codified as amended at 38 C.F.R. §§ 4.71a).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the veteran is again not 
entitled to a compensable evaluation since the evidence does 
not demonstrate that the veteran has suffered incapacitating 
episodes having a of at least one week during the past 12 
months.  68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. §§ 4.71a).  The veteran 
reported to the VA examiner that he had missed only two or 
three days of work in the past year due to his neck 
disability.  

The recent examination did demonstrate some decreased 
extension of the neck, and the veteran has reported pain on 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  As noted above, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
veteran's arthritis and painful motion has been objectively 
confirmed.  Accordingly, a 10 percent evaluation under Code 
5003 for degenerative joint disease of the cervical spine is 
appropriate.  While the examination report showed complaints 
of pain, these complaints of pain do not warrant a rating in 
excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 because 
the examination findings did not substantiate additional 
limitation of function in the cervical spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  




ORDER

Service connection for a disability characterized by burning 
in the soles of the feet, radiating dull pain in front of the 
legs below the knees, and peripheral neuropathy of the lower 
extremeties, is denied.

A 10 percent evaluation, and not in excess thereof, for 
degenerative joint disease of the cervical spine with C5-7 
nerve root irritation, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



